Citation Nr: 0111726	
Decision Date: 04/23/01    Archive Date: 05/01/01

DOCKET NO.  00-17 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel



INTRODUCTION

The veteran served on active duty from December 1942 until 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, which found that new and material evidence 
adequate to reopen the claim for bilateral hearing loss had 
not been submitted.


FINDINGS OF FACT

1.  In rating decision of August 1991, service connection for 
bilateral hearing loss was denied on the basis that the 
veteran's hearing acuity was within normal limits during 
military service, including at separation.

2.  By letter dated later in August 1991, the veteran was 
notified of the August 1991 rating decision; he did not 
appeal the decision and it became final.

3.  Additional evidence relating to the claim of service 
connection for bilateral hearing loss that was received into 
the record after the August 1991 rating decision bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The August 1991 rating decision denying entitlement to 
service connection for bilateral hearing loss is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.302(a) (2000).

2.  New and material evidence has been submitted to reopen 
the veteran's previously denied claim of service connection 
for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from December 1942 to 
December 1945.  The service medical records currently 
available consist of the enlistment examination report and 
the separation report.  The enlistment examination report 
shows that the hearing in each ear was 15/15, and each ear 
was normal.  The separation examination report notes that 
hearing in each ear was 40/40 as tested by watch tick, 20/20 
as tested by coin click, 15/15 whispered voice test, and 
15/15 spoken voice test.  It was further noted that there was 
no disease or defects of the ears.

In December 1990, the veteran filed his initial claim for 
service connection for hearing loss.  He noted that he had 
hearing damage in both ears.  He also noted that he had been 
an aircraft mechanic and exposed to flight line noise and 
equipment which produce high pitched sounds.  The veteran 
noted that he had not been issued protective devices for his 
ears.

A VA audiology examination in November 1990 revealed severe 
to profound sensorineural hearing loss at high frequencies.  
He had poor discrimination in the right ear and fair 
discrimination in the left ear.  The veteran reported hearing 
loss since childhood.  He had been using hearing aids but 
they were no longer adequate.  The assessment was probable 
familial hearing loss.

Another VA medical record dated later in November 1990 notes 
that the veteran complained of bilateral hearing loss since 
1944, which had progressively deteriorated since then.  It 
was indicated that there was a positive history of noise 
exposure, no head injury, and no family history.

A statement from the veteran's wife, dated in December 1990, 
notes that the veteran had no trouble with his hearing when 
he went into the Marines.  She first noticed he had trouble 
hearing after he was discharged from the service in December 
1945.  She noted that the veteran believes that his hearing 
loss is due to being around the noise of airplane engines in 
the service.  The veteran's wife noted that she believes that 
the veteran's three years as an airplane mechanic contributed 
greatly to his current hearing loss.

A statement from A. K., dated in December 1990, notes that 
she had known the veteran all her life.  She noted that the 
veteran's hearing had been good when he went into the 
Marines.  When he returned from the service, people had to 
speak more loudly than was necessary and often had to repeat 
themselves.  She noted that the veteran's hearing had 
steadily gotten worse.

In rating decision of August 1991, the Seattle, Washington RO 
denied service connection for hearing loss, finding that the 
veteran's hearing acuity was within normal limits during his 
active military service, including at separation.  The 
veteran was notified of this decision later that month and 
did not appeal.

In January 1999, the veteran filed another claim for service 
connection for hearing loss.  He noted that he began having 
trouble with his hearing while working on airplanes during 
World War II.  He further noted that he was not provided with 
ear plugs and his hearing has gradually gotten worse over the 
years to the point that he has to rely mostly on lip reading.  
A June 1999 statement from the veteran indicates that he was 
discharged from service without a physical.

In another statement from the veteran's wife, dated in June 
1999, she noted that three years of working as an airplane 
mechanic without protective hearing device would damage 
anyone's hearing.  She further noted that all of the 
veteran's family and friends noticed a severe hearing loss 
when he returned home after service.  She noted that the 
veteran deserved a hearing on this matter.  However, the 
evidence of record shows that the veteran never requested a 
personal hearing.

Additional VA medical records were received, including a 
December 1996 audiological evaluation report which indicated 
that the veteran had a family history of hearing loss.  It 
was also noted that the veteran had had noise exposure due to 
three years around aircraft and 35 years around trucks.  The 
evaluation showed hearing within normal limits at 250 Hertz, 
sloping to profound sensorineural hearing loss by 3000 Hertz.

In March 2000, the RO received a statement from the veteran's 
son.  He noted that the veteran had been an airplane mechanic 
stationed in the Marshall Islands.  When the veteran entered 
the Marines in 1942, his military records stated that his 
hearing was normal.  The veteran's son noted that he believes 
that the discharge record incorrectly notes that the 
veteran's hearing was normal.  According to the veteran's 
son, a person working around noisy equipment for extended 
periods of time will most assuredly suffer hearing loss.  In 
addition, the veteran's son indicated that the veteran 
informed him that he was instructed to sign his incomplete 
paperwork and that his discharge examination report was 
filled in after the veteran signed it, including reference to 
a hearing test.

In April 2000, the RO received a copy of a service record, 
NAVMC 78-PD.  This official record shows that the veteran's 
military specialty was Aircraft Mechanic 747.

II.  Analysis

In order to reopen a previously denied claim, new and 
material evidence must be submitted by the claimant.  38 
U.S.C.A. § 5108.  New and material evidence is defined by 
regulation as evidence which has not been previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the matter under consideration.  It must 
be neither cumulative nor redundant and by itself or in 
conjunction with evidence previously assembled be so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).  Evidence presented 
since the last final disallowance need not be probative of 
all elements required to award the claim, but need be 
probative only as to each element that was a specified basis 
for the last disallowance.  See Glynn v. Brown, 6 Vet. App. 
523, 528-29 (1994).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) provides for a reopening standard which 
calls for judgments as to whether new evidence (1) bears 
directly or substantially on the specific matter, and (2) is 
so significant that it must be considered to fairly decide 
the merits of the claim.  Hodge v. West, 155 F.3d 1356, (Fed. 
Cir. 1998).  Moreover, the Federal Circuit stressed in Hodge 
that under the regulation new evidence that was not likely to 
convince the Board to alter its previous decision could be 
material if that evidence provided "a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its rating decision."  Id.

At the time of the August 1991 rating decision, the evidence 
of record consisted of the service medical records (only the 
enlistment examination and the separation examination), VA 
medical records dated in November and December 1990, a 
statement from the veteran's wife, and a statement from A. K.  
The service medical records are negative for evidence of 
hearing loss during service.  The VA medical records provide 
no evidence of a medical nexus between the veteran's current 
hearing loss disability and his period of service.  The lay 
statements from the veteran's wife and A. K. note their 
belief that the veteran had hearing loss upon returning from 
the service.  The RO denied the claim in August 1991 finding 
that the veteran's hearing acuity was within normal limits 
during service.

Subsequent to the August 1991 rating decision, another 
statement was received from the veteran, another statement 
was received from the veteran's wife, additional VA medical 
records dated in 1996 and 1999 were submitted, a statement 
from the veteran's son was submitted, and a copy of a service 
record not previously received was associated with the 
veteran's claims folder.

The Board finds that the statement from the veteran's son and 
the service record received after August 1991 constitute new 
and material evidence.  It is new evidence as it was not 
available and considered at the time of the August 1991 
rating decision.  It is material evidence as it is relevant 
to the issue of service connection for bilateral hearing 
loss.  The service record provides an official report of the 
circumstances of the veteran's service.  Accordingly, the 
claim for service connection for bilateral hearing loss is 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for a bilateral hearing loss 
disability; the appeal as to this issue is granted to this 
extent.


REMAND

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the VA with respect to the duty to assist, and supersedes 
the decision of the United States Court of Appeals for 
Veterans Claims in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

In addition, the Board finds that the veteran's service 
medical records are incomplete, consisting only of his 
enlistment and separation examination reports.  Accordingly, 
the RO should request all of the veteran's service medical 
records and, if they are unavailable, the RO must document 
why.  Moreover, the RO should attempt to locate the veteran's 
service personnel records to obtain a more complete picture 
of the circumstances of his service.

The RO should also arrange for the veteran to have an 
audiology examination in which the examiner provides a 
medical opinion as to the etiology of the veteran's current 
hearing loss and whether it is at least as likely as not that 
his current hearing loss is related to his period of service.

The Board further notes that in the March 2001 Appellant's 
Brief, the issue of clear and unmistakable error in the 
August 1991 rating decision was raised.  The Board further 
finds that this raised issue is intertwined with the now 
reopen claim for service connection for bilateral hearing 
loss because the "very real potential exists" that the 
conclusion as to the clear and unmistakable error claim will 
have an impact on the issue in appellate status.  See Hoyer 
v. Derwinski, 1 Vet. App. 208, 210 (1991); Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  Under such circumstances, 
the RO must adjudicate the intertwined issue before appellate 
consideration of the issue of service connection for 
bilateral hearing loss.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  Inasmuch as the issue of whether 
there was clear and unmistakable error 
in the August 1991 rating action is 
deemed to be "inextricably intertwined" 
with the now reopened claim for service 
connection bilateral hearing loss, the 
RO should take appropriate adjudicative 
action with respect to the clear and 
unmistakable error claim.

2.  If the clear and unmistakable error 
claim is denied, the veteran and his 
representative should be notified of the 
determination and of the right to appeal.  
If a timely notice of disagreement is 
filed, the veteran and his representative 
should be furnished with a statement of 
the case (SOC) on the clear and 
unmistakable error issue.  The SOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent.  If the veteran thereafter 
files a timely substantive appeal 
concerning the clear and unmistakable 
error issue, the RO should then certify 
it for appellate consideration.  

3.  The RO should attempt to obtain all 
of the veteran's service medical records.  
If additional service medical 
records are unavailable, the reason why 
should be documented in the veteran's 
claims folder.

4.  The RO should contact the veteran and 
request that he provide information as to 
the dates and places of all treatment he 
received since service for his hearing 
loss.  If the veteran identifies any 
private treatment, the RO should request 
that he complete and return the 
appropriate consent forms.  Thereafter, 
the RO should contact the identified 
facilities and request copies of the 
veteran's treatment records.  If such 
identified records are not available, the 
RO should notify the veteran.  Copies of 
all records obtained should be added to 
the claims folder.

3.  The RO should contact the Seattle VA 
Medical Center and request copies of all 
of the veteran's medical records of 
treatment not already associated with his 
claims folder.  

6.  Thereafter, the veteran should be 
scheduled for an audiological 
examination.  The claims file, including 
a copy of this remand, should be made 
available to the examiner before the 
examination, for proper review of the 
medical history.  The examination report 
is to reflect whether such a review of 
the claims file was made.  All necessary 
tests and studies should be accomplished, 
and all clinical manifestations should be 
reported in detail.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not that the veteran's 
current hearing loss is related to his 
period of service.  All opinions 
expressed should be accompanied by a 
written rationale.

7.  After the above development is 
completed to the extent possible, the RO 
must review the claims folder and ensure 
that all of the above foregoing 
development has been accomplished.  If 
any development is incomplete, 
appropriate remediation should be 
implemented.  See Stegall v. West, 11 
Vet. App. 268 (1998).

8.  The RO should undertake a de novo 
review of the entire record to determine 
if all of the evidence, both old and 
new, warrants a grant of service 
connection for bilateral hearing loss.  
The issue should be adjudicated by the 
RO in compliance with the VCAA.  If any 
benefit sought on appeal is not granted, 
the RO should issue a supplemental 
statement of the case and provide the 
veteran and his representative an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further consideration.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2000) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 



